DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denden, US 2016/0154378.
Regarding claim 9, Denden discloses a device for displaying a succession of periodic events of unequal durations ([0049], the zodiac varies between 29 and 32 days) which form an annual cycle, this display device comprising: 
a periodic events indicator member (1);
a mechanism (see [0031]) for managing a duration during which the periodic events are displayed by the periodic events indicator member, this management mechanism comprising: 
a cam (4) for managing a duration during which the periodic events are displayed, the cam having at least a first radius of curvature (Fig 1 and [0036]-[0039]) and a second radius of curvature (cam 4 is shown to have a varying radius of curvature to affect a different duration based on the zodiac) to respectively control the timing of the change from the indication of a periodic event to the indication of a subsequent periodic event by the periodic events indicator member from at least a first time to a second time (see [0049]);
periodic drive means (8, 12, 14) for driving the management cam, and 
a member (26, 2) disposed between the management cam and the periodic events indicator member and arranged such that it drives the periodic events indicator member during a change in event (see [0032] and fig 1).
Regarding claim 10, Denden discloses that the drive member (26, 2) disposed between the management cam (4) and the periodic events indicator member (1) comprises a lever (2) that bears against a profile of the cam for managing the duration during which the periodic events are displayed (Fig 1).
Regarding claim 11, Denden discloses the drive member (26, 2) comprises a hammer (10) arranged between the management cam (4) and the lever (2), this hammer comprising a feeler-spindle (16) held, by the lever, such that it bears against the profile of the cam for managing the duration during which the periodic events are displayed (Fig 1 shows hammer 10 in between pinion 26 and cam 4 with feeler spindle 16 bearing on cam 4).
Regarding claim 13, Denden discloses the management cam (4) is driven by a date mechanism and by a month mechanism [0049].
Regarding claim 14, Denden discloses that the date mechanism comprises a date drive wheel [0041] which drives a date indicator wheel (8) at a rate of one step per day, this date indicator wheel performing one full revolution in 31 days, the month mechanism comprising a month drive finger (12) integral with the date indicator wheel and which causes the management cam (4) to advance by one twelfth of a revolution at the end of each of the twelve months of the year.
Regarding claim 15, Denden discloses that the month drive finger (12) meshes with a month indicator wheel (14) to which the management cam (8) is fixed (Fig 1).
Regarding claim 16, Denden discloses a planetary wheel (22) mounted such that it idles on the lever (2) and which meshes with a sun wheel (26).
Regarding claim 17, Denden discloses a timepiece comprising a device for displaying a succession of periodic events which form an annual cycle according to claim 9 (Abstract).
 
Claims 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalloz, US 2005/0078558.
Regarding claim 9, Dalloz discloses a device for displaying a succession of periodic events of unequal durations which form an annual cycle, this display device comprising: 
a periodic events indicator member (13);
a mechanism (abstract) for managing a duration during which the periodic events are displayed by the periodic events indicator member, this management mechanism comprising: 
a cam (5) for managing a duration during which the periodic events are displayed, the cam having at least a first radius of curvature (Figs 1-5) and a second radius of curvature (Fig 1-5 show cam 5 to have a varying radius of curvature) to respectively control the timing of the change from the indication of a periodic event to the indication of a subsequent periodic event by the periodic events indicator member from at least a first time to a second time;
periodic drive means (3) for driving the management cam, and 
a member (11) disposed between the management cam and the periodic events indicator member and arranged such that it drives the periodic events indicator member during a change in event (see fig 1).
Regarding claim 10, Dalloz discloses that the drive member (11) disposed between the management cam (5) and the periodic events indicator member (13) comprises a lever (11b) that bears against a profile of the cam for managing the duration during which the periodic events are displayed (Fig 1).
Regarding claim 12, Dalloz discloses the lever (11b) is elastically stressed (by spring 12, [0017]) against the profile of the management cam (5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844  

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833